MOTION TO STRIKE
Attached to the defendants’ appellate brief as an exhibit is a copy of a lawsuit filed on September 14, 1993 by the plaintiff against her hospitalization insurer. The plaintiff moved to strike the exhibit as an improper attempt by the defendants to argue evidence which was not presented at trial and which is not properly before this court. We agree, and pursuant to Rule 2-12.13 of the Uniform Rules of the Courts of Appeal, the exhibit and all references thereto are hereby stricken from the defendants’ brief and are given no consideration by us.
CONCLUSION
For the reasons assigned, the judgment of the trial court is reversed in part and set aside in part. Accordingly, we will recast those portions of the judgment which are in conflict with the opinion of this court:
IT IS ORDERED, ADJUDGED AND DECREED that there be judgment herein in favor of the plaintiff, Deanna Lancon, finding her free from fault, and against the defendant, |9Clarence Evans, finding him 100 percent at fault in causing the accident on June 22, 1991, and causing Deanna Lancon’s resulting injuries and damages.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that there be judgment herein in favor of the plaintiff, Deanna Lancon, and against the defendants, Clarence Evans and State Farm Mutual Insurance Company, in the full and true sum of SEVENTY FOUR THOUSAND SEVEN HUNDRED SEVENTY-FOUR DOLLARS AND 79/100 ($74,774.79), plus legal interest from the date of judicial demand until paid.
Costs of trial and of this appeal are assessed to the defendants, Clarence Evans and State Farm Mutual Insurance Company.
REVERSED IN PART, AMENDED, AND RENDERED.